Case 5:16-cv-10444-JEL-MKM ECF No. 1082 filed 03/10/20   PageID.27294   Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

     NOTICE REGARDING THE STATUS CONFERENCE TO BE
                 HELD ON MARCH 11, 2020

        The Court will hold a status conference in these cases on March 11,

  2020, at 2:00pm in Ann Arbor, Michigan. The Court is aware that law

  firms representing parties in this case are discouraging non-essential

  domestic travel due to the evolving COVID-19 coronavirus situation.

  Accordingly, counsel may attend this conference remotely by telephone.

  Please use the following call-in information: 888-363-4734; Access Code:

  2541474.

        IT IS SO ORDERED.

  Dated: March 10, 2020                    s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge
Case 5:16-cv-10444-JEL-MKM ECF No. 1082 filed 03/10/20   PageID.27295   Page 2 of 2




                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on March 10, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
